
	
		I
		111th CONGRESS
		1st Session
		H. R. 523
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a United States Boxing Commission to
		  administer the Professional Boxing Safety Act of 1996, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Professional Boxing Amendments Act of
			 2009.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Amendment of Professional Boxing
				Safety Act of 1996.
					Sec. 3. Definitions.
					Sec. 4. Purposes.
					Sec. 5. United States Boxing Commission
				approval, or ABC or commission sanction, required for matches.
					Sec. 6. Safety standards.
					Sec. 7. Registration.
					Sec. 8. Review.
					Sec. 9. Reporting.
					Sec. 10. Contract
				requirements.
					Sec. 11. Coercive contracts.
					Sec. 12. Sanctioning
				organizations.
					Sec. 13. Required disclosures by
				sanctioning organizations.
					Sec. 14. Required disclosures by promoters
				and broadcasters.
					Sec. 15. Judges and referees.
					Sec. 16. Medical registry.
					Sec. 17. Conflicts of
				interest.
					Sec. 18. Enforcement.
					Sec. 19. Repeal of deadwood.
					Sec. 20. Recognition of tribal
				law.
					Sec. 21. Establishment of United States
				Boxing Commission.
					Sec. 22. Study and report on definition of
				promoter.
					Sec. 23. Effective date.
				
			2.Amendment of
			 Professional Boxing Safety Act of 1996Except as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Professional
			 Boxing Safety Act of 1996 (15 U.S.C. 6301 et seq.).
		3.Definitions
			(a)In
			 GeneralSection 2 (15 U.S.C. 6301) is amended to read as
			 follows:
				
					2.DefinitionsIn this Act:
						(1)CommissionThe
				term Commission means the United States Boxing Commission.
						(2)Bout
				agreementThe term bout agreement means a contract
				between a promoter and a boxer that requires the boxer to participate in a
				professional boxing match for a particular date.
						(3)BoxerThe
				term boxer means an individual who fights in a professional boxing
				match.
						(4)Boxing
				commissionThe term boxing commission means an
				entity authorized under State or tribal law to regulate professional boxing
				matches.
						(5)Boxer
				registryThe term boxer registry means any entity
				certified by the Commission for the purposes of maintaining records and
				identification of boxers.
						(6)Boxing service
				providerThe term boxing service provider means a
				promoter, manager, sanctioning body, licensee, or matchmaker.
						(7)Contract
				provisionThe term contract provision means any
				legal obligation between a boxer and a boxing service provider.
						(8)Indian lands;
				Indian tribeThe terms Indian lands and Indian
				tribe have the meanings given those terms by paragraphs (4) and (5),
				respectively, of section 4 of the Indian Gaming Regulatory Act (25 U.S.C.
				2703).
						(9)LicenseeThe
				term licensee means an individual who serves as a trainer, corner
				man, second, or cut man for a boxer.
						(10)ManagerThe
				term manager means a person other than a promoter who, under
				contract, agreement, or other arrangement with a boxer, undertakes to control
				or administer, directly or indirectly, a boxing-related matter on behalf of
				that boxer, including a person who is a booking agent for a boxer.
						(11)MatchmakerThe
				term matchmaker means a person that proposes, selects, and
				arranges for boxers to participate in a professional boxing match.
						(12)PhysicianThe
				term physician means a doctor of medicine legally authorized to
				practice medicine by the State in which the physician performs such function or
				action and who has training and experience in dealing with sports injuries,
				particularly head trauma.
						(13)Professional
				boxing matchThe term professional boxing match
				means a boxing contest held in the United States between individuals for
				financial compensation. The term professional boxing match does
				not include a boxing contest that is regulated by a duly recognized amateur
				sports organization, as approved by the Commission.
						(14)PromoterThe
				term promoter—
							(A)means the person
				primarily responsible for organizing, promoting, and producing a professional
				boxing match; but
							(B)does not include a
				hotel, casino, resort, or other commercial establishment hosting or sponsoring
				a professional boxing match unless—
								(i)the hotel, casino,
				resort, or other commercial establishment is primarily responsible for
				organizing, promoting, and producing the match; and
								(ii)there is no other
				person primarily responsible for organizing, promoting, and producing the
				match.
								(15)Promotional
				agreementThe term promotional agreement means a
				contract, for the acquisition of rights relating to a boxer’s participation in
				a professional boxing match or series of boxing matches (including the right to
				sell, distribute, exhibit, or license the match or matches), with—
							(A)the boxer who is to
				participate in the match or matches; or
							(B)the nominee of a
				boxer who is to participate in the match or matches, or the nominee is an
				entity that is owned, controlled or held in trust for the boxer unless that
				nominee or entity is a licensed promoter who is conveying a portion of the
				rights previously acquired.
							(16)StateThe
				term State means each of the 50 States, Puerto Rico, the District
				of Columbia, and any territory or possession of the United States, including
				the Virgin Islands.
						(17)Sanctioning
				organizationThe term sanctioning organization means
				an organization, other than a boxing commission, that sanctions professional
				boxing matches, ranks professional boxers, or charges a sanctioning fee for
				professional boxing matches in the United States—
							(A)between boxers who
				are residents of different States; or
							(B)that are
				advertised, otherwise promoted, or broadcast (including closed circuit
				television) in interstate commerce.
							(18)SuspensionThe
				term suspension includes within its meaning the temporary
				revocation of a boxing license.
						(19)Tribal
				organizationThe term tribal organization has the
				same meaning as in section 4(l) of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b(l)).
						.
			(b)Conforming
			 AmendmentSection 21 (15 U.S.C. 6312) is amended to read as
			 follows:
				
					21.Professional
				boxing matches conducted on Indian lands
						(a)In
				GeneralNotwithstanding any other provision of law, a tribal
				organization may establish a boxing commission to regulate professional boxing
				matches held on Indian land under the jurisdiction of that tribal
				organization.
						(b)Standards and
				LicensingA tribal organization that establishes a boxing
				commission shall, by tribal ordinance or resolution, establish and provide for
				the implementation of health and safety standards, licensing requirements, and
				other requirements relating to the conduct of professional boxing matches that
				are at least as restrictive as—
							(1)the otherwise
				applicable requirements of the State in which the Indian land on which the
				professional boxing match is held is located; or
							(2)the guidelines
				established by the United States Boxing Commission.
							(c)Application of
				Act to Boxing Matches on Tribal LandsThe provisions of this Act
				apply to professional boxing matches held on tribal lands to the same extent
				and in the same way as they apply to professional boxing matches held in any
				State.
						.
			4.PurposesSection 3(2) (15 U.S.C. 6302(2)) is amended
			 by striking State.
		5.United States
			 Boxing Commission approval, or ABC or Commission sanction, required for
			 matches
			(a)In
			 GeneralSection 4 (15 U.S.C. 6303) is amended to read as
			 follows:
				
					4.Approval or
				sanction requirement
						(a)In
				GeneralNo person may arrange, promote, organize, produce, or
				fight in a professional boxing match within the United States unless the
				match—
							(1)is approved by the
				Commission; and
							(2)is held in a
				State, or on tribal land of a tribal organization, that regulates professional
				boxing matches in accordance with standards and criteria established by the
				Commission.
							(b)Approval
				Presumed
							(1)In
				generalFor purposes of subsection (a), the Commission shall be
				presumed to have approved any match other than—
								(A)a match with
				respect to which the Commission has been informed of an alleged violation of
				this Act and with respect to which it has notified the supervising boxing
				commission that it does not approve;
								(B)a match advertised
				to the public as a championship match;
								(C)a match scheduled
				for 10 rounds or more; or
								(D)a match in which 1
				of the boxers has—
									(i)suffered 10
				consecutive defeats in professional boxing matches; or
									(ii)has been knocked
				out 5 consecutive times in professional boxing matches.
									(2)Delegation of
				approval authorityNotwithstanding paragraph (1), the Commission
				shall be presumed to have approved a match described in subparagraph (B), (C),
				or (D) of paragraph (1) if—
								(A)the Commission has
				delegated its approval authority with respect to that match to a boxing
				commission; and
								(B)the boxing
				commission has approved the match.
								(3)Knocked-out
				definedExcept as may be otherwise provided by the Commission by
				rule, in paragraph (1)(D)(ii), the term knocked out means knocked
				down and unable to continue after a count of 10 by the referee or stopped from
				continuing because of a technical
				knockout.
							.
			(b)Conforming
			 AmendmentSection 19 (15 U.S.C. 6310) is repealed.
			6.Safety
			 standardsSection 5 (15 U.S.C.
			 6304) is amended—
			(1)by striking
			 requirements or an alternative requirement in effect under regulations
			 of a boxing commission that provides equivalent protection of the health and
			 safety of boxers: and inserting requirements:;
			(2)by adding at the
			 end of paragraph (1) The examination shall include testing for
			 infectious diseases in accordance with standards established by the
			 Commission.;
			(3)by striking
			 paragraph (2) and inserting the following:
				
					(2)An ambulance
				continuously present on
				site.
					;
			(4)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and inserting
			 after paragraph (2) the following:
				
					(3)Emergency medical
				personnel with appropriate resuscitation equipment continuously present on
				site.
					;
				and
			(5)by
			 striking match. in paragraph (5), as redesignated, and inserting
			 match in an amount prescribed by the Commission..
			7.RegistrationSection 6 (15 U.S.C. 6305) is
			 amended—
			(1)by
			 inserting or Indian tribe after State the second
			 place it appears in subsection (a)(2);
			(2)by striking the
			 first sentence of subsection (c) and inserting A boxing commission
			 shall, in accordance with requirements established by the Commission, make a
			 health and safety disclosure to a boxer when issuing an identification card to
			 that boxer.;
			(3)by
			 striking should in the second sentence of subsection (c) and
			 inserting shall, at a minimum,; and
			(4)by
			 adding at the end the following:
				
					(d)Copy of
				Registration and Identification Cards To Be Sent to CommissionA
				boxing commission shall furnish a copy of each registration received under
				subsection (a), and each identification card issued under subsection (b), to
				the
				Commission.
					.
			8.ReviewSection 7 (15 U.S.C. 6306) is
			 amended—
			(1)by striking
			 that, except as provided in subsection (b), no in subsection
			 (a)(2) and inserting that no;
			(2)by striking
			 paragraphs (3) and (4) of subsection (a) and inserting the following:
				
					(3)Procedures to
				review a summary suspension when a hearing before the boxing commission is
				requested by a boxer, licensee, manager, matchmaker, promoter, or other boxing
				service provider which provides an opportunity for that person to present
				evidence.
					;
			(3)by striking
			 subsection (b); and
			(4)by striking
			 (a) Procedures.—.
			9.ReportingSection 8 (15 U.S.C. 6307) is
			 amended—
			(1)by striking
			 48 business hours and inserting 2 business
			 days;
			(2)by striking
			 bxoing and inserting boxing; and
			(3)by striking
			 each boxer registry. and inserting the
			 Commission..
			10.Contract
			 requirementsSection 9 (15
			 U.S.C. 6307a) is amended to read as follows:
			
				9.Contract
				requirements
					(a)In
				GeneralThe Commission, in consultation with the Association of
				Boxing Commissions, shall develop guidelines for minimum contractual provisions
				that shall be included in each bout agreement, boxer-manager contract, and
				promotional agreement. Each boxing commission shall ensure that these minimal
				contractual provisions are present in any such agreement or contract submitted
				to it.
					(b)Filing and
				Approval Requirements
						(1)CommissionA
				manager or promoter shall submit a copy of each boxer-manager contract and each
				promotional agreement between that manager or promoter and a boxer to the
				Commission, and, if requested, to the boxing commission with jurisdiction over
				the bout.
						(2)Boxing
				commissionA boxing commission may not approve a professional
				boxing match unless a copy of the bout agreement related to that match has been
				filed with it and approved by it.
						(c)Bond or Other
				SuretyA boxing commission may not approve a professional boxing
				match unless the promoter of that match has posted a surety bond, cashier’s
				check, letter of credit, cash, or other security with the boxing commission in
				an amount acceptable to the boxing
				commission.
					.
		11.Coercive
			 contractsSection 10 (15
			 U.S.C. 6307b) is amended—
			(1)by striking
			 paragraph (3) of subsection (a);
			(2)by inserting
			 or
			 elimination after mandatory in the heading of
			 subsection (b); and
			(3)by inserting
			 or elimination after mandatory in subsection
			 (b).
			12.Sanctioning
			 organizations
			(a)In
			 GeneralSection 11 (15 U.S.C. 6307c) is amended to read as
			 follows:
				
					11.Sanctioning
				organizations
						(a)Objective
				CriteriaWithin 1 year after the date of enactment of the
				Professional Boxing Amendments Act of 2007, the Commission shall develop
				guidelines for objective and consistent written criteria for the rating of
				professional boxers based on the athletic merits and professional record of the
				boxers. Within 90 days after the Commission’s promulgation of the guidelines,
				each sanctioning organization shall adopt the guidelines and follow
				them.
						(b)Notification of
				Change in RatingA sanctioning organization shall, with respect
				to a change in the rating of a boxer previously rated by such organization in
				the top 10 boxers—
							(1)post a copy, within
				7 days after the change, on its Internet website or home page, if any,
				including an explanation of the change, for a period of not less than 30
				days;
							(2)provide a copy of
				the rating change and a thorough explanation in writing under penalty of
				perjury to the boxer and the Commission;
							(3)provide the boxer
				an opportunity to appeal the ratings change to the sanctioning organization;
				and
							(4)apply the objective
				criteria for ratings required under subsection (a) in considering any such
				appeal.
							(c)Challenge of
				RatingIf, after disposing with an appeal under subsection
				(b)(3), a sanctioning organization receives a petition from a boxer challenging
				that organization’s rating of the boxer, it shall (except to the extent
				otherwise required by the Commission), within 7 days after receiving the
				petition—
							(1)provide to the
				boxer a written explanation under penalty of perjury of the organization’s
				rating criteria, its rating of the boxer, and the rationale or basis for its
				rating (including a response to any specific questions submitted by the boxer);
				and
							(2)submit a copy of
				its explanation to the Association of Boxing Commissions and the Commission for
				their
				review.
							.
			(b)Conforming
			 AmendmentsSection 18(e) (15 U.S.C. 6309(e)) is amended—
				(1)by striking
			 Federal Trade
			 Commission, in the subsection heading and inserting
			 United States Boxing
			 Commission; and
				(2)by striking
			 Federal Trade Commission, in paragraph (1) and inserting
			 United States Boxing Commission,.
				13.Required
			 disclosures by sanctioning organizationsSection 12 (15 U.S.C. 6307d) is
			 amended—
			(1)by striking the
			 matter preceding paragraph (1) and inserting Within 7 days after a
			 professional boxing match of 10 rounds or more, the sanctioning organization,
			 if any, for that match shall provide to the Commission, and, if requested, to
			 the boxing commission in the State or on Indian land responsible for regulating
			 the match, a written statement of—;
			(2)by
			 striking will assess in paragraph (1) and inserting has
			 assessed, or will assess,; and
			(3)by striking
			 will receive in paragraph (2) and inserting has received,
			 or will receive,.
			14.Required
			 disclosures by promoters and broadcastersSection 13 (15 U.S.C. 6307e) is
			 amended—
			(1)by striking
			 PROMOTERS. in the section
			 caption and inserting PROMOTERS AND
			 BROADCASTERS.;
			(2)by striking so
			 much of subsection (a) as precedes paragraph (1) and inserting the
			 following:
				
					(a)Disclosures to
				Boxing Commissions and the CommissionWithin 7 days after a
				professional boxing match of 10 rounds or more, the promoter of any boxer
				participating in that match shall provide to the Commission, and, if requested,
				to the boxing commission in the State or on Indian land responsible for
				regulating the
				match—
					;
			(3)by striking
			 writing, in subsection (a)(1) and inserting writing,
			 other than a bout agreement previously provided to the
			 commission,;
			(4)by striking
			 all fees, charges, and expenses that will be in subsection
			 (a)(3)(A) and inserting a written statement of all fees, charges, and
			 expenses that have been, or will be,;
			(5)by inserting
			 a written statement of before all in subsection
			 (a)(3)(B);
			(6)by inserting
			 a statement of before any in subsection
			 (a)(3)(C);
			(7)by striking the
			 matter in subsection (b) following Boxer.— and preceding paragraph (1)
			 and inserting Within 7 days after a professional boxing match of 10
			 rounds or more, the promoter of the match shall provide to each boxer
			 participating in the bout or match with whom the promoter has a bout or
			 promotional agreement a statement of—;
			(8)by striking
			 match; in subsection (b)(1) and inserting match, and that
			 the promoter has paid, or agreed to pay, to any other person in connection with
			 the match;; and
			(9)by adding at the
			 end the following:
				
					(d)Required
				Disclosures by Broadcasters
						(1)In
				generalA broadcaster that owns the television broadcast rights
				for a professional boxing match of 10 rounds or more shall, within 7 days after
				that match, provide to the Commission—
							(A)a statement of any
				advance, guarantee, or license fee paid or owed by the broadcaster to a
				promoter in connection with that match;
							(B)a copy of any
				contract executed by or on behalf of the broadcaster with—
								(i)a
				boxer who participated in that match; or
								(ii)the boxer’s
				manager, promoter, promotional company, or other representative or the owner or
				representative of the site of the match; and
								(C)a list identifying
				sources of income received from the broadcast of the match.
							(2)Copy to boxing
				commissionUpon request from the boxing commission in the State
				or Indian land responsible for regulating a match to which paragraph (1)
				applies, a broadcaster shall provide the information described in paragraph (1)
				to that boxing commission.
						(3)ConfidentialityThe
				information provided to the Commission or to a boxing commission pursuant to
				this subsection shall be confidential and not revealed by the Commission or a
				boxing commission, except that the Commission may publish an analysis of the
				data in aggregate form or in a manner which does not disclose confidential
				information about identifiable broadcasters.
						(4)Television
				broadcast rightsIn paragraph (1), the term television
				broadcast rights means the right to broadcast the match, or any part
				thereof, via a broadcast station, cable service, or multichannel video
				programming distributor as such terms are defined in section 3(5), 602(6), and
				602(13) of the Communications Act of
				1934 (47 U.S.C. 153(5), 602(6), and 602(13),
				respectively).
						.
			15.Judges and
			 referees
			(a)In
			 GeneralSection 16 (15 U.S.C. 6307h) is amended—
				(1)by inserting
			 (a) Licensing and Assignment
			 Requirement.— before No person;
				(2)by striking
			 certified and approved and inserting
			 selected;
				(3)by inserting
			 or Indian lands after State; and
				(4)by adding at the
			 end the following:
					
						(b)Championship and
				10–Round BoutsIn addition to the requirements of subsection (a),
				no person may arrange, promote, organize, produce, or fight in a professional
				boxing match advertised to the public as a championship match or in a
				professional boxing match scheduled for 10 rounds or more unless all referees
				and judges participating in the match have been licensed by the
				Commission.
						(c)Role of
				Sanctioning OrganizationA sanctioning organization may provide a
				list of judges and referees deemed qualified by that organization to a boxing
				commission, but the boxing commission shall select, license, and appoint the
				judges and referees participating in the match.
						(d)Assignment of
				Nonresident Judges and RefereesA boxing commission may assign
				judges and referees who reside outside that commission’s State or Indian
				land.
						(e)Required
				DisclosureA judge or referee shall provide to the boxing
				commission responsible for regulating a professional boxing match in a State or
				on Indian land a statement of all consideration, including reimbursement for
				expenses, that the judge or referee has received, or will receive, from any
				source for participation in the match. If the match is scheduled for 10 rounds
				or more, the judge or referee shall also provide such a statement to the
				Commission.
						.
				(b)Conforming
			 AmendmentSection 14 (15 U.S.C. 6307f) is repealed.
			16.Medical
			 registryThe Act is amended by
			 inserting after section 13 (15 U.S.C. 6307e) the following:
			
				14.Medical
				registry
					(a)In
				GeneralThe Commission shall establish and maintain, or certify a
				third party entity to establish and maintain, a medical registry that contains
				comprehensive medical records and medical denials or suspensions for every
				licensed boxer.
					(b)Content;
				SubmissionThe Commission shall determine—
						(1)the nature of
				medical records and medical suspensions of a boxer that are to be forwarded to
				the medical registry; and
						(2)the time within
				which the medical records and medical suspensions are to be submitted to the
				medical registry.
						(c)ConfidentialityThe
				Commission shall establish confidentiality standards for the disclosure of
				personally identifiable information to boxing commissions that will—
						(1)protect the health
				and safety of boxers by making relevant information available to the boxing
				commissions for use but not public disclosure; and
						(2)ensure that the
				privacy of the boxers is
				protected.
						.
		17.Conflicts of
			 interestSection 17 (15 U.S.C.
			 6308) is amended—
			(1)by striking
			 enforces State boxing laws, in subsection (a) and inserting
			 implements State or tribal boxing laws, no officer or employee of the
			 Commission,;
			(2)by
			 striking belong to, and inserting hold office in,
			 in subsection (a);
			(3)by striking the
			 last sentence of subsection (a); and
			(4)by striking
			 subsection (b) and inserting the following:
				
					(b)BoxersA
				boxer may not own or control, directly or indirectly, an entity that promotes
				the boxer’s bouts if that entity is responsible for—
						(1)executing a bout
				agreement or promotional agreement with the boxer’s opponent; or
						(2)providing any
				payment or other compensation to—
							(A)the boxer’s
				opponent for participation in a bout with the boxer;
							(B)the boxing
				commission that will regulate the bout; or
							(C)ring officials who
				officiate at the
				bout.
							.
			18.EnforcementSection 18 (15 U.S.C. 6309) is
			 amended—
			(1)by striking
			 (a) Injunctions.— in subsection (a) and
			 inserting (a) Actions by Attorney
			 General.—;
			(2)by inserting
			 any officer or employee of the Commission, after
			 laws, in subsection (b)(3);
			(3)by inserting
			 has engaged in or after organization in
			 subsection (c);
			(4)by striking
			 subsection (b) in subsection (c)(3) and inserting
			 subsection (b), a civil penalty, or; and
			(5)by
			 striking boxer in subsection (d) and inserting
			 person.
			19.Repeal of
			 deadwoodSection 20 (15 U.S.C.
			 6311) is repealed.
		20.Recognition of
			 tribal lawSection 22 (15
			 U.S.C. 6313) is amended—
			(1)by inserting
			 OR TRIBAL in the section
			 heading after STATE; and
			(2)by inserting
			 or Indian tribe after State.
			21.Establishment of
			 United States Boxing Commission
			(a)In
			 GeneralThe Act is amended by adding at the end the
			 following:
				
					IIUNITED STATES
				BOXING COMMISSION
						201.PurposeThe purpose of this title is to protect the
				health, safety, and welfare of boxers and to ensure fairness in the sport of
				professional boxing.
						202.United States
				Boxing Commission
							(a)In
				GeneralThe United States Boxing Commission is established as a
				commission within the Department of Commerce.
							(b)Members
								(1)In
				generalThe Commission shall consist of 3 members appointed by
				the President, by and with the advice and consent of the Senate.
								(2)Qualifications
									(A)In
				generalEach member of the Commission shall be a citizen of the
				United States who—
										(i)has extensive
				experience in professional boxing activities or in a field directly related to
				professional sports;
										(ii)is of outstanding
				character and recognized integrity; and
										(iii)is selected on
				the basis of training, experience, and qualifications and without regard to
				political party affiliation.
										(B)Specific
				qualifications for certain membersAt least 1 member of the
				Commission shall be a former member of a local boxing authority. If
				practicable, at least 1 member of the Commission shall be a physician or other
				health care professional duly licensed as such.
									(C)Disinterested
				personsNo member of the Commission may, while serving as a
				member of the Commission—
										(i)be
				engaged as a professional boxer, boxing promoter, agent, fight manager,
				matchmaker, referee, judge, or in any other capacity in the conduct of the
				business of professional boxing;
										(ii)have any
				pecuniary interest in the earnings of any boxer or the proceeds or outcome of
				any boxing match; or
										(iii)serve as a
				member of a boxing commission.
										(3)Bipartisan
				membershipNot more than 2 members of the Commission may be
				members of the same political party.
								(4)Geographic
				balanceNot more than 2 members of the Commission may be
				residents of the same geographic region of the United States when appointed to
				the Commission. For purposes of the preceding sentence, the area of the United
				States east of the Mississippi River is a geographic region, and the area of
				the United States west of the Mississippi River is a geographic region.
								(5)Terms
									(A)In
				generalThe term of a member of the Commission shall be 3
				years.
									(B)ReappointmentMembers
				of the Commission may be reappointed to the Commission.
									(C)Midterm
				vacanciesA member of the Commission appointed to fill a vacancy
				in the Commission occurring before the expiration of the term for which the
				member’s predecessor was appointed shall be appointed for the remainder of that
				unexpired term.
									(D)Continuation
				pending replacementA member of the Commission may serve after
				the expiration of that member’s term until a successor has taken office.
									(6)RemovalA
				member of the Commission may be removed by the President only for cause.
								(c)Executive
				Director
								(1)In
				generalThe Commission shall employ an Executive Director to
				perform the administrative functions of the Commission under this Act, and such
				other functions and duties of the Commission as the Commission shall
				specify.
								(2)Discharge of
				functionsSubject to the authority, direction, and control of the
				Commission the Executive Director shall carry out the functions and duties of
				the Commission under this Act.
								(d)General
				CounselThe Commission shall employ a General Counsel to provide
				legal counsel and advice to the Executive Director and the Commission in the
				performance of its functions under this Act, and to carry out such other
				functions and duties as the Commission shall specify.
							(e)StaffThe
				Commission shall employ such additional staff as the Commission considers
				appropriate to assist the Executive Director and the General Counsel in
				carrying out the functions and duties of the Commission under this Act.
							(f)Compensation
								(1)Members of
				commission
									(A)In
				generalEach member of the Commission shall be compensated at a
				rate equal to the daily equivalent of the annual rate of basic pay prescribed
				for level IV of the Executive Schedule under section 5315 of title 5, United
				States Code, for each day (including travel time) during which such member is
				engaged in the performance of the duties of the Commission.
									(B)Travel
				expensesThe members of the Commission shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for
				employees of agencies under subchapter I of chapter 57 of title 5, United
				States Code, while away from their homes or regular places of business in the
				performance of services for the Commission.
									(2)Executive
				director and staffThe Commission shall fix the compensation of
				the Executive Director, the General Counsel, and other personnel of the
				Commission. The rate of pay for the Executive Director, the General Counsel,
				and other personnel may not exceed the rate payable for level V of the
				Executive Schedule under section 5316 of title 5, United States Code.
								203.Functions
							(a)Primary
				FunctionsThe primary functions of the Commission are—
								(1)to protect the
				health, safety, and general interests of boxers consistent with the provisions
				of this Act; and
								(2)to ensure
				uniformity, fairness, and integrity in professional boxing.
								(b)Specific
				FunctionsThe Commission shall—
								(1)administer title I
				of this Act;
								(2)promulgate uniform
				standards for professional boxing in consultation with the Association of
				Boxing Commissions;
								(3)except as
				otherwise determined by the Commission, oversee all professional boxing matches
				in the United States;
								(4)work with the
				boxing commissions of the several States and tribal organizations—
									(A)to improve the
				safety, integrity, and professionalism of professional boxing in the United
				States;
									(B)to enhance
				physical, medical, financial, and other safeguards established for the
				protection of professional boxers; and
									(C)to improve the
				status and standards of professional boxing in the United States;
									(5)ensure, in
				cooperation with the Attorney General (who shall represent the Commission in
				any judicial proceeding under this Act), the chief law enforcement officer of
				the several States, and other appropriate officers and agencies of Federal,
				State, and local government, that Federal and State laws applicable to
				professional boxing matches in the United States are vigorously, effectively,
				and fairly enforced;
								(6)review boxing
				commission regulations for professional boxing and provide assistance to such
				authorities in meeting minimum standards prescribed by the Commission under
				this title;
								(7)serve as the
				coordinating body for all efforts in the United States to establish and
				maintain uniform minimum health and safety standards for professional
				boxing;
								(8)if the Commission
				determines it to be appropriate, publish a newspaper, magazine, or other
				publication and establish and maintain a website consistent with the purposes
				of the Commission;
								(9)procure the
				temporary and intermittent services of experts and consultants to the extent
				authorized by section 3109(b) of title 5, United States Code, at rates the
				Commission determines to be reasonable; and
								(10)promulgate rules,
				regulations, and guidance, and take any other action necessary and proper to
				accomplish the purposes of, and consistent with, the provisions of this
				title.
								(c)ProhibitionsThe
				Commission may not—
								(1)promote boxing
				events or rank professional boxers; or
								(2)provide technical
				assistance to, or authorize the use of the name of the Commission by, boxing
				commissions that do not comply with requirements of the Commission.
								(d)Use of
				NameThe Commission shall have the exclusive right to use the
				name United States Boxing Commission. Any person who, without
				the permission of the Commission, uses that name or any other exclusive name,
				trademark, emblem, symbol, or insignia of the Commission for the purpose of
				inducing the sale or exchange of any goods or services, or to promote any
				exhibition, performance, or sporting event, shall be subject to suit in a civil
				action by the Commission for the remedies provided in the Act of July 5, 1946
				(commonly known as the Trademark Act of 1946; 15 U.S.C. 1051 et
				seq.).
							204.Licensing and
				registration of boxing personnel
							(a)Licensing
								(1)Requirement for
				licenseNo person may compete in a professional boxing match or
				serve as a boxing manager, boxing promoter, or sanctioning organization for a
				professional boxing match except as provided in a license granted to that
				person under this subsection.
								(2)Application and
				term
									(A)In
				generalThe Commission shall—
										(i)establish
				application procedures, forms, and fees;
										(ii)establish and
				publish appropriate standards for licenses granted under this section;
				and
										(iii)issue a license
				to any person who, as determined by the Commission, meets the standards
				established by the Commission under this title.
										(B)DurationA
				license issued under this section shall be for a renewable—
										(i)4-year term for a
				boxer; and
										(ii)2-year term for
				any other person.
										(C)ProcedureThe
				Commission may issue a license under this paragraph through boxing commissions
				or in a manner determined by the Commission.
									(b)Licensing
				Fees
								(1)AuthorityThe
				Commission may prescribe and charge reasonable fees for the licensing of
				persons under this title. The Commission may set, charge, and adjust varying
				fees on the basis of classifications of persons, functions, and events
				determined appropriate by the Commission.
								(2)LimitationsIn
				setting and charging fees under paragraph (1), the Commission shall ensure
				that, to the maximum extent practicable—
									(A)club boxing is not
				adversely effected;
									(B)sanctioning
				organizations and promoters pay comparatively the largest portion of the fees;
				and
									(C)boxers pay as
				small a portion of the fees as is possible.
									(3)CollectionFees
				established under this subsection may be collected through boxing commissions
				or by any other means determined appropriate by the Commission.
								205.National
				registry of boxing personnel
							(a)Requirement for
				RegistryThe Commission shall establish and maintain (or
				authorize a third party to establish and maintain) a unified national
				computerized registry for the collection, storage, and retrieval of information
				related to the performance of its duties.
							(b)ContentsThe
				information in the registry shall include the following:
								(1)BoxersA
				list of professional boxers and data in the medical registry established under
				section 114 of this Act, which the Commission shall secure from disclosure in
				accordance with the confidentiality requirements of section 114(c).
								(2)Other
				personnelInformation (pertinent to the sport of professional
				boxing) on boxing promoters, boxing matchmakers, boxing managers, trainers, cut
				men, referees, boxing judges, physicians, and any other personnel determined by
				the Commission as performing a professional activity for professional boxing
				matches.
								206.Consultation
				requirementsThe Commission
				shall consult with the Association of Boxing Commissions—
							(1)before prescribing
				any regulation or establishing any standard under the provisions of this title;
				and
							(2)not less than once
				each year regarding matters relating to professional boxing.
							207.Misconduct
							(a)Suspension and
				Revocation of License or Registration
								(1)AuthorityThe
				Commission may, after notice and opportunity for a hearing, suspend or revoke
				any license issued under this title if the Commission finds that—
									(A)the license holder
				has violated any provision of this Act;
									(B)there are
				reasonable grounds for belief that a standard prescribed by the Commission
				under this title is not being met, or that bribery, collusion, intentional
				losing, racketeering, extortion, or the use of unlawful threats, coercion, or
				intimidation have occurred in connection with a license; or
									(C)the suspension or
				revocation is necessary for the protection of health and safety or is otherwise
				in the public interest.
									(2)Period of
				suspension
									(A)In
				generalA suspension of a license under this section shall be
				effective for a period determined appropriate by the Commission except as
				provided in subparagraph (B).
									(B)Suspension for
				medical reasonsIn the case of a suspension or denial of the
				license of a boxer for medical reasons by the Commission, the Commission may
				terminate the suspension or denial at any time that a physician certifies that
				the boxer is fit to participate in a professional boxing match. The Commission
				shall prescribe the standards and procedures for accepting certifications under
				this subparagraph.
									(3)Period of
				revocationIn the case of a revocation of the license of a boxer,
				the revocation shall be for a period of not less than 1 year.
								(b)Investigations
				and Injunctions
								(1)AuthorityThe
				Commission may—
									(A)conduct any
				investigation that it considers necessary to determine whether any person has
				violated, or is about to violate, any provision of this Act or any regulation
				prescribed under this Act;
									(B)require or permit
				any person to file with it a statement in writing, under oath or otherwise as
				the Commission shall determine, as to all the facts and circumstances
				concerning the matter to be investigated;
									(C)in its discretion,
				publish information concerning any violations; and
									(D)investigate any
				facts, conditions, practices, or matters to aid in the enforcement of the
				provisions of this Act, in the prescribing of regulations under this Act, or in
				securing information to serve as a basis for recommending legislation
				concerning the matters to which this Act relates.
									(2)Powers
									(A)In
				generalFor the purpose of any investigation under paragraph (1)
				or any other proceeding under this title—
										(i)any officer
				designated by the Commission may administer oaths and affirmations, subpoena or
				otherwise compel the attendance of witnesses, take evidence, and require the
				production of any books, papers, correspondence, memoranda, or other records
				the Commission considers relevant or material to the inquiry; and
										(ii)the provisions of
				sections 6002 and 6004 of title 18, United States Code, shall apply.
										(B)Witnesses and
				evidenceThe attendance of witnesses and the production of any
				documents under subparagraph (A) may be required from any place in the United
				States, including Indian land, at any designated place of hearing.
									(3)Enforcement of
				subpoenas
									(A)Civil
				actionIn case of contumacy by, or refusal to obey a subpoena
				issued to, any person, the Commission may file an action in any district court
				of the United States within the jurisdiction of which an investigation or
				proceeding is carried out, or where that person resides or carries on business,
				to enforce the attendance and testimony of witnesses and the production of
				books, papers, correspondence, memorandums, and other records. The court may
				issue an order requiring the person to appear before the Commission to produce
				records, if so ordered, or to give testimony concerning the matter under
				investigation or in question.
									(B)Failure to
				obeyAny failure to obey an order issued by a court under
				subparagraph (A) may be punished as contempt of that court.
									(C)ProcessAll
				process in any contempt case under subparagraph (A) may be served in the
				judicial district in which the person is an inhabitant or in which the person
				may be found.
									(4)Evidence of
				criminal misconduct
									(A)In
				generalNo person may be excused from attending and testifying or
				from producing books, papers, contracts, agreements, and other records and
				documents before the Commission, in obedience to the subpoena of the
				Commission, or in any cause or proceeding instituted by the Commission, on the
				ground that the testimony or evidence, documentary or otherwise, required of
				that person may tend to incriminate the person or subject the person to a
				penalty or forfeiture.
									(B)Limited
				immunityNo individual may be prosecuted or subject to any
				penalty or forfeiture for, or on account of, any transaction, matter, or thing
				concerning the matter about which that individual is compelled, after having
				claimed a privilege against self-incrimination, to testify or produce evidence,
				documentary or otherwise, except that the individual so testifying shall not be
				exempt from prosecution and punishment for perjury committed in so
				testifying.
									(5)Injunctive
				reliefIf the Commission determines that any person is engaged or
				about to engage in any act or practice that constitutes a violation of any
				provision of this Act, or of any regulation prescribed under this Act, the
				Commission may bring an action in the appropriate district court of the United
				States, the United States District Court for the District of Columbia, or the
				United States courts of any territory or other place subject to the
				jurisdiction of the United States, to enjoin the act or practice, and upon a
				proper showing, the court shall grant without bond a permanent or temporary
				injunction or restraining order.
								(6)MandamusUpon
				application of the Commission, the district courts of the United States, the
				United States District Court for the District of Columbia, and the United
				States courts of any territory or other place subject to the jurisdiction of
				the United States, shall have jurisdiction to issue writs of mandamus
				commanding any person to comply with the provisions of this Act or any order of
				the Commission.
								(c)Intervention in
				Civil Actions
								(1)In
				generalThe Commission, on behalf of the public interest, may
				intervene of right as provided under rule 24(a) of the Federal Rules of Civil
				Procedure in any civil action relating to professional boxing filed in a
				district court of the United States.
								(2)Amicus
				filingThe Commission may file a brief in any action filed in a
				court of the United States on behalf of the public interest in any case
				relating to professional boxing.
								(d)Hearings by
				CommissionHearings conducted by the Commission under this Act
				shall be public and may be held before any officer of the Commission. The
				Commission shall keep appropriate records of the hearings.
							208.Noninterference
				with boxing commissions
							(a)NoninterferenceNothing
				in this Act prohibits any boxing commission from exercising any of its powers,
				duties, or functions with respect to the regulation or supervision of
				professional boxing or professional boxing matches to the extent not
				inconsistent with the provisions of this Act.
							(b)Minimum
				StandardsNothing in this Act prohibits any boxing commission
				from enforcing local standards or requirements that exceed the minimum
				standards or requirements promulgated by the Commission under this Act.
							209.Assistance from
				other agenciesAny employee of
				any executive department, agency, bureau, board, commission, office,
				independent establishment, or instrumentality may be detailed to the
				Commission, upon the request of the Commission, on a reimbursable or
				nonreimbursable basis, with the consent of the appropriate authority having
				jurisdiction over the employee. While so detailed, an employee shall continue
				to receive the compensation provided pursuant to law for the employee’s regular
				position of employment and shall retain, without interruption, the rights and
				privileges of that employment.
						210.Reports
							(a)Annual
				ReportThe Commission shall submit a report on its activities to
				the Senate Committee on Commerce, Science, and Transportation and the House of
				Representatives Committee on Commerce each year. The annual report shall
				include—
								(1)a detailed
				discussion of the activities of the Commission for the year covered by the
				report; and
								(2)an overview of the
				licensing and enforcement activities of the State and tribal organization
				boxing commissions.
								(b)Public
				ReportThe Commission shall annually issue and publicize a report
				of the Commission on the progress made at Federal and State levels and on
				Indian lands in the reform of professional boxing, which shall include comments
				on issues of continuing concern to the Commission.
							(c)First Annual
				Report on the CommissionThe first annual report under this title
				shall be submitted not later than 2 years after the effective date of this
				title.
							211.Initial
				implementation
							(a)Temporary
				ExemptionThe requirements for licensing under this title do not
				apply to a person for the performance of an activity as a boxer, boxing judge,
				or referee, or the performance of any other professional activity in relation
				to a professional boxing match, if the person is licensed by a boxing
				commission to perform that activity as of the effective date of this
				title.
							(b)ExpirationThe
				exemption under subsection (a) with respect to a license issued by a boxing
				commission expires on the earlier of—
								(1)the date on which
				the license expires; or
								(2)the date that is 2
				years after the date of the enactment of the Professional Boxing Amendments Act
				of 2007.
								212.Authorization
				of appropriations
							(a)In
				GeneralThere are authorized to be appropriated for the
				Commission for each fiscal year such sums as may be necessary for the
				Commission to perform its functions for that fiscal year.
							(b)Receipts
				Credited as Offsetting CollectionsNotwithstanding section 3302
				of title 31, United States Code, any fee collected under this title—
								(1)shall be credited
				as offsetting collections to the account that finances the activities and
				services for which the fee is imposed;
								(2)shall be available
				for expenditure only to pay the costs of activities and services for which the
				fee is imposed; and
								(3)shall remain
				available until
				expended.
								.
			(b)Conforming
			 Amendments
				(1)PBSAThe
			 Professional Boxing Safety Act of 1996, as amended by this Act, is further
			 amended—
					(A)by amending
			 section 1 to read as follows:
						
							1.Short title; table of
				contents
								(a)Short
				TitleThis Act may be cited as the Professional Boxing Amendments Act of
				2009.
								(b)Table of
				ContentsThe table of contents for this Act is as follows:
									
										Sec. 1. Short title; table of
				  contents.
										Sec. 2. Definitions.
										TITLE I—PROFESSIONAL BOXING
				  SAFETY
										Sec. 101. Purposes.
										Sec. 102. Approval or sanction
				  requirement.
										Sec. 103. Safety standards.
										Sec. 104. Registration.
										Sec. 105. Review.
										Sec. 106. Reporting.
										Sec. 107. Contract
				  requirements.
										Sec. 108. Protection from coercive
				  contracts.
										Sec. 109. Sanctioning
				  organizations.
										Sec. 110. Required disclosures to State
				  boxing commissions by sanctioning organizations.
										Sec. 111. Required disclosures by
				  promoters and broadcasters.
										Sec. 112. Medical registry.
										Sec. 113. Confidentiality.
										Sec. 114. Judges and
				  referees.
										Sec. 115. Conflicts of
				  interest.
										Sec. 116. Enforcement.
										Sec. 117. Professional boxing matches
				  conducted on Indian lands.
										Sec. 118. Relationship with State or
				  Tribal law.
										TITLE II—UNITED STATES BOXING
				  COMMISSION
										Sec. 201. Purpose.
										Sec. 202. United States Boxing
				  Commission.
										Sec. 203. Functions.
										Sec. 204. Licensing and registration of
				  boxing personnel.
										Sec. 205. National registry of boxing
				  personnel.
										Sec. 206. Consultation
				  requirements.
										Sec. 207. Misconduct.
										Sec. 208. Noninterference with boxing
				  commissions.
										Sec. 209. Assistance from other
				  agencies.
										Sec. 210. Reports.
										Sec. 211. Initial
				  implementation.
										Sec. 212. Authorization of
				  appropriations.
									
								;
					(B)by inserting
			 before section 3 the following:
						
							IPROFESSIONAL
				BOXING
				SAFETY
							;
					(C)by redesignating
			 sections 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 21, and 22 as
			 sections 101 through 118, respectively;
					(D)by striking
			 subsection (a) of section 113, as redesignated, and inserting the
			 following:
						
							(a)In
				GeneralExcept to the extent required in a legal, administrative,
				or judicial proceeding, a boxing commission, an Attorney General, or the
				Commission may not disclose to the public any matter furnished by a promoter
				under section
				111.
							;
					(E)by striking
			 section 13 in subsection (b) of section 113, as redesignated,
			 and inserting section 111;
					(F)by striking
			 9(b), 10, 11, 12, 13, 14, or 16, in paragraph (1) of section
			 116(b), as redesignated, and inserting 107, 108, 109, 110, 111, or
			 114,;
					(G)by striking
			 9(b), 10, 11, 12, 13, 14, or 16 in paragraph (2) of section
			 116(b), as redesignated, and inserting 107, 108, 109, 110, 111, or
			 114;
					(H)by striking
			 section 17(a) in subsection (b)(3) of section 116, as
			 redesignated, and inserting section 115(a);
					(I)by striking
			 section 10 in subsection (e)(3) of section 116, as redesignated,
			 and inserting section 108; and
					(J)by striking
			 of this Act each place it appears in sections 101 through 120,
			 as redesignated, and inserting of this title.
					(2)Compensation of
			 MembersSection 5315 of title 5, United States Code, is amended
			 by adding at the end the following: Members of the United States Boxing
			 Commission.
				22.Study and report
			 on definition of promoter
			(a)StudyThe
			 United States Boxing Commission shall conduct a study on how the term
			 promoter should be defined for purposes of the Professional Boxing
			 Safety Act.
			(b)HearingsAs
			 part of that study, the Commission shall hold hearings and solicit testimony at
			 those hearings from boxers, managers, promoters, premium, cable, and satellite
			 program service providers, hotels, casinos, resorts, and other commercial
			 establishments that host or sponsor professional boxing matches, and other
			 interested parties with respect to the definition of that term as it is used in
			 the Professional Boxing Safety Act.
			(c)ReportNot
			 later than 12 months after the date of the enactment of this Act, the
			 Commission shall submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives a report on the study conducted under subsection (a).
			 The report shall—
				(1)set forth a
			 proposed definition of the term promoter for purposes of the
			 Professional Boxing Safety Act; and
				(2)describe the
			 findings, conclusions, and rationale of the Commission for the proposed
			 definition, together with any recommendations of the Commission, based on the
			 study.
				23.Effective
			 date
			(a)In
			 GeneralExcept as provided in subsection (b), the amendments made
			 by this Act shall take effect on the date of enactment of this Act.
			(b)1-Year Delay for
			 Certain Title II
			 ProvisionsSections 205 through 212 of the Professional Boxing
			 Safety Act of 1996, as added by section 21(a) of this Act, shall take effect 1
			 year after the date of enactment of this Act.
			
